By the Court.
We have every leaning in favour of awards, which so greatly contribute to settle disputes. But here the finding of the referees clearly exceeds their authority, which was confined to rent due on the nth December 1798, for which the distress was taken. A confirmation of the report therefore, would be error on the face of the proceedings. • Besides, the *49bail to the sheriff in the replevin bond might be improperly affected by such a decision. When they became sureties for the plaintiff, they would naturally regard the quantum of rent then claimed by the landlords, and determine their conduct accordingly.
Report set aside.